Title: Lafayette’s Draft of a Declaration of Rights, June 1789
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: 



La Nature a fait les hommes libres et égaux; les distinctions entre-eux sont fondées sur l’utilité générale.
Tout homme nait avec des droits inaliénables; tels sont [le droit de propriété, le soin [de son honneur et] de sa vie, la disposition entiere de sa personne, de son industrie, de toutes ses facultés, la recherche du bien être et la résistance à l’oppréssion.
L’exercice des droits naturels n’a de bornes que celles qui assurent les mêmes droits à la société.
Nul homme ne peut être inquiété ni pour sa réligion, ni pour ses opinions, ni pour la Communication de ses pensées par la parole; l’écriture ou l’impréssion à moins qu’il n’ait troublé par des Calomnies la paix des Citoyens.
Nul homme ne peut être soumis qu’à des Loix consenties par lui ou ses représentants antérieurement promulguées et légalement appliquées.
Le Principe de toute souverainete réside imprescriptiblement dans la nation.
Tout gouvernement a pour unique but le bien commun; les pouvoirs Législatif, executif, et Judiciaire doivent être distincts et definis: nul corps et nul individu ne pouvant avoir une Autorité qui n’émane exprèssement de La Nation.

Le Pouvoir législatif doit être essentiellement exercé par des députes choisis dans tous les districts par des Elections libres, régulieres et fréquents.
Le Pouvoir executif étant exercé par le Roi dont la personne est sacrée, tous ses agents individuels ou collectifs sont comptables et responsables à la nation quel qu’autorisation qu’ils ayent recuë.
Le Pouvoir Judiciaire doit être borné à l’application de la Loi; la procédure doit être publique et la distribution de la Justice facile et impartiale.
Les Loix doivent être claires, précises, et uniformes pour tous les Citoyens.
Les Subsides doivent être librement fixés et proportionellement répartis.
Et comme le progrès des lumieres l’introduction des abus et le droit des générations qui se succèdent nécéssitent la révision de tout etablissement humain, il doit être indiqué des moyens constitutionels qui assurent dans certains cas une convocation extraordinaire de représentants dont le seul objet soit d’examiner et modifier, s’il le faut, la forme du Gouvernement.

